ON REHEARING.
The question of the unconstitutionality of a statute cannot be considered by Courts when not presented by the pleadings and merely urged in oral or written opinion.
DUFOUR, J.
The application assails the correctness of all of the grounds on which our original decision was based; we have considered the same and adhere to our first opinion.
It is further urged that the Court erred in not holding that the Act No. 180 of 1894 is contrary to the 14th Article of amendment to the Constitution of the United States in that its effect and purport is to take petitioner’s property without due process of law and to deny to petitioner the equal protection of the laws of Louisiana.”
Feb. 5, 1906.
Writ refused March 15, 1906.
We did not pass, and shall not pass on the question of the unconstitutionality of the law, because it was not raised in the pleadings, but merely at the argument and in the briefs.
Rehearing refused.